CONCURRING OPINION IN PART.
I agree with all the opinion except that which seems to intimate that an order of probate cannot be set aside for fraud after the expiration of one year. I believe fraud should always be grounds for setting aside any action of the court if discovered and action taken thereon within a reasonable time. If it were otherwise, justice cannot be administered completely as guaranteed by our Constitution. Equity has the inherent *Page 155 
power to relieve where fraud has been practiced upon the court. This cannot be abridged except by positive, specific and direct legislation. It should not be done by inference.